Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Randolph P. Calhoune (45,371) on 09/09/2021.
Claims from the email correspondence are entered (see instant O.A. Appendix).
Please amend the claims filed 08/24/2021 as follows:

Claim 1. (Currently Amended) A computer-implemented method, the method comprising: 
generating, by at least one access control server (ACS) internal to an enterprise environment, an authentication token internal to the enterprise environment in response to receiving an authentication request for a transaction, the authentication request being received via an application program interface (API) call from an application internal to the enterprise environment;
in response to receiving the API call, transmitting, by the at least one ACS internal to the enterprise environment, an API response to the application internal to the enterprise environment, wherein the API response comprises the authentication token;
receiving, by a first server internal to the enterprise environment from at least one ACS external to the enterprise environment, a first authentication message and a second authentication message associated with [[a]] the transaction, the first authentication message and the second authentication message conforming to an authentication protocol and including the authentication token;
storing the first authentication message and the second authentication message in a history server in the enterprise environment, the history server receiving the first authentication message and the second authentication message from the first server internal to the enterprise environment;
generating, by the at least one ACS internal to the enterprise environment, associated with the transaction and conforming to the authentication protocol;
storing, by a second server internal to the enterprise environment, the first enrollment message and the second enrollment message 
receiving and storing, by a directory server, the first enrollment message and the second enrollment message from the second server internal to the enterprise environment;
receiving, by an instance of a database management system, the first authentication message and the second authentication message associated with the transaction from the history server;
receiving, by the instance of a database management system, the first enrollment message and the second enrollment message associated with the transaction from the directory server;
combining, by the instance of a database management system, the first authentication message and the second authentication message associated with the transaction, the first enrollment message and the second enrollment message associated with the transaction, and payment authorization details of the transaction into a single data record, wherein the payment authorization details of the transaction include at least the authentication token;
storing, by the instance of a database management system, the single data record in a shared data storage device; and
determining, by the instance of a database management system, a score for the transaction based on the stored single data record and a historical authentication pattern, the determined score being indicative of whether the authentication request is within a predetermined[[-]]range of values.

Claim 2. (Previously Presented) The method of claim 1, wherein the first enrollment message and the second enrollment message associated with the transaction include an indication of a source of the first enrollment message and the second enrollment message.

Claim 3-4. (Canceled)

Claim 5. The method of claim 1, wherein the at least one ACS internal to the enterprise environment comprises at least one of: an online authentication service ACS, an enterprise ACS internal to the enterprise environment, and an authentication value ACS generating second verify enrollment response messages by communicating with at least one device external to the enterprise environment.



Claim 7. (Canceled)

Claim 8 (Previously Presented). The method of claim 1, wherein the first authentication message is a payer authentication request message, the second authentication message is a payer authentication response message, the first enrollment message is a verify enrollment request message, and the second enrollment message is a verify enrollment response message associated with the transaction.

Claim 9. (Currently Amended) A system comprising: 
an enterprise environment comprising:
a first server internal to the enterprise environment receiving from at least one access control server (ACS) external to the enterprise environment, a first authentication message and a second authentication message associated with a transaction, the first authentication message and the second authentication message conforming to an authentication protocol and including an authentication token;
a history server storing the first authentication message and the second authentication message first server internal to the enterprise environment;
at least one ACS internal to the enterprise environment, the at least one ACS internal to the enterprise environment: 
generating [[an]] the authentication token internal to the enterprise environment in response to receiving an authentication request for the transaction, wherein the authentication request is received via an application program interface (API) call from an application internal to the enterprise environment; 
in response to receiving the API call, transmitting an API response to the application internal to the enterprise environment, the API response including the authentication token; and
generating [[[and]]] a first enrollment message and a second enrollment message associated with the transaction and conforming to the authentication protocol;
a second server internal to the enterprise environment storing the first enrollment message and the second enrollment message 
a directory server receiving the first enrollment message and the second enrollment message from the second server internal to the enterprise environment and storing the first enrollment message and the second enrollment message;
an instance of a database management system, the instance of a database management system:
receiving the first authentication message and the second authentication message associated with the transaction from the history server;
receiving the first enrollment message and the second enrollment message associated with the transaction from the directory server;
combining the first authentication message and the second authentication message associated with the transaction, the first enrollment message and the second enrollment message associated with the transaction, and payment authorization details of the transactions into a single data record, wherein the payment authorization details of the transaction include at least the authentication token;
storing the single data record in a shared data storage device; and
determining a score for the transaction based on the stored single data record and a historical authentication pattern, the determined score being indicative of whether the authentication request is within a predicted range of values.

Claim 10. (Previously Presented) The system of claim 9, wherein the first enrollment message and the second enrollment message associated with the transaction include an indication of a source of the first enrollment message and the second enrollment message.

Claim 11-12. (Canceled)

Claim 13. (Currently Amended) The system of claim 9, wherein the at least one ACS internal to the enterprise environment is selected from a group of: an online authentication service ACS, an enterprise ACS internal to the enterprise environment, and an authentication value ACS that generates second verify enrollment response messages by communicating with at least one device external to the enterprise environment.

Claim 14. (Previously Presented) The system of claim 13, wherein the second enrollment message includes an indication of a type of ACS from which the second enrollment message is received.

Claim 15. (Canceled)

Claim 16 (Previously Presented). The system of claim 9, wherein the first authentication message is a payer authentication request message, the second authentication message is a payer authentication response message, the first enrollment message is a verify enrollment request message, and the second enrollment message is a verify enrollment response message associated with the transaction.

Claim 17-23. (Canceled)

Reasons for Allowance
Claims 1-2, 5-6, 8-10, 13-14, and 16 are allowed.
Claims 3-4, 7, 11-12, 15, and 17-23 are cancelled.
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to a method and system for authentication data collection and reporting by determining, processing, storing and analyzing authentication data from various internal and external systems within an authentication ecosystem. 
The closest prior art of record is Sheets (US 9,613,377 B2). Sheets teaches:
combining, by the instance of a database management system, the first authentication message and the second authentication message associated with the transaction, the first enrollment message and the second enrollment message associated with the transaction, and payment authorization details of the transaction into a single data record (Col.9 Line 28-33, Col.13 Line 53-58)
storing, by the instance of a database management system, the single data record in a shared data storage device (Fig.1 item 114, Col.13 Line 53-58)
determining, by the instance of a database management system, a score for the transaction based on the stored single data record and a historical authentication pattern, the determined score being indicative of whether the authentication request is within a predetermined range of values (Col.6 Line 19-23, Col.8 Line 61-65, Col.9 Line 28-36, Col.11 Line 53 to Col.12 Line 15)

Wetzel (US 2015/0215305 A1) is also of interest. Wetzel teaches: 
generating, by at least one access control server (ACS) internal to an enterprise environment, an authentication token internal to the enterprise environment in response to receiving an authentication request for a transaction, the authentication request being received via an application program interface (API) call from an application internal to the enterprise environment (para 52)
in response to receiving the API call, transmitting, by the at least one ACS internal to the enterprise environment, an API response to the application internal to the enterprise environment, wherein the API response comprises the authentication token (para 52)

Therefore, the prior art does not teach, neither singly nor in combination the following:
receiving, by a first server internal to the enterprise environment from at least one ACS external to the enterprise environment, a first authentication message and a second authentication message associated with the transaction, the first authentication message and the second authentication message conforming to an authentication protocol and including the authentication token
storing the first authentication message and the second authentication message in a history server in the enterprise environment, the history server receiving the first authentication message and the second authentication message from the first server internal to the enterprise environment
generating, by the at least one ACS internal to the enterprise environment, a first enrollment message and a second enrollment message associated with the transaction and conforming to the authentication protocol
storing, by a second server internal to the enterprise environment, the first enrollment message and the second enrollment message, the second server internal to the enterprise environment receiving the first enrollment message and the second enrollment message from the at least one ACS internal to the enterprise environment
receiving and storing, by a directory server, the first enrollment message and the second enrollment message from the second server internal to the enterprise environment
receiving, by an instance of a database management system, the first authentication message and the second authentication message associated with the transaction from the history server
receiving, by the instance of a database management system, the first enrollment message and the second enrollment message associated with the transaction from the directory server
combining ... wherein the payment authorization details of the transaction include at least the authentication token

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685